                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF ALABAMA
                           NORTHERN DIVISION

 In re: Todd Christopher Campbell   )
             xxx-xx-1843            )          Case No. 20-80391-CRJ-13
                                    )
       Tabitha Rena Vinson Campbell )
             xxx-xx-4033            )
             Debtors                )


                  MOTION FOR APPROVAL OF SETTLEMENT

       COME NOW Todd Christopher Campbell and Tabitha Rena Vinson

 Campbell, the above captioned Debtors, by and through their undersigned attorney,

 Amy K. Tanner, and respectfully represent:

       1. On December 9, 2020, Applications were approved to employ Ronald C.

 Sykstus, and David J. Philipps of Philipps and Philipps, Ltd. as special litigation

 counsel to pursue a Fair Debt Collection Practices Act (“FDCPA”) claim filed by

 the debtors.

       2. The Parties to the claim have reached a settlement with Defendant in which

 all issues in the claim will be resolved. Special Litigation Counsel recommends to

 the Court that the settlement be approved.

       3. The proceeds of the settlement will be distributed as follows:

                a. To the Debtors, the sum of $1,000.00 pursuant to their claim of

                  exemptions;




Case 20-80391-CRJ13     Doc 59    Filed 02/02/21 Entered 02/02/21 16:09:13   Desc Main
                                 Document     Page 1 of 3
               b. To Ronald C. Sykstus for fees the sum of $1034.00 pursuant to the

                    fee shifting provisions of the FDCPA;

               c. To David J. Philipps for fees the sum of $2414.00 pursuant to the

                    fee shifting provisions of the FDCPA;

               d. To David J. Philipps for expenses in the amount of $552.00, which

                    is comprised of:

                       a. $402 for the filing fee for the complaint

                       b. $150 for pro hac admission to the U.S. District Court for the

                          Northern District of Alabama for David J. Philipps and his

                          law partner, Mary Philipps.

       4. As a separate pleading, Special Litigation Counsel have filed Motions for

 Approval of Attorney's Fees, which requests their attorneys fees and expenses

 described above be approved and paid out of the amount received from the

 Defendants.

       WHEREFORE, the Debtors, by and through their undersigned Counsel,

 request that this Court approve the settlement of the pending claim under the terms

 set forth above.

       Respectfully submitted this _____2nd_____ day of February, 2021.



                                                 /s/Amy K. Tanner, Esq.
                                                 Debtors’ Attorney



Case 20-80391-CRJ13       Doc 59    Filed 02/02/21 Entered 02/02/21 16:09:13   Desc Main
                                   Document     Page 2 of 3
                                 CERTIFICATE OF SERVICE

         I hereby certify that I have served a copy of the foregoing upon the persons or entities set
 forth below:

 Defendant:
 Plaza Services LLC
 c/o Jonathan H. Fain
 66 Lenox Pointe, NE
 Atlanta, GA 30324

 Plaintiffs/Debtors
 Todd and Tabitha Campbell
 273 Ready Section Road
 Hazel Green, Alabama 35750

 Plaintiff’s Attorney:
 David J. Phillips
 9760 S. Roberts Rd. Suite 1
 Palos Hills, Illinois 60465

 Richard Blythe, Esq.
 Bankruptcy Administrator
 U.S. Courthouse and Post Office
 400 Wells Street
 Decatur, AL 35602

 Michele T. Hatcher
 Chapter 13 Trustee
 P.O. Box 2388
 Decatur, AL 35602

 and all persons and entities listed on the clerk's mailing matrix by depositing same in the United
 States mail, postage prepaid, this __2nd_______ day of _February_______________ 2021.

                                                              /s/Amy K. Tanner




Case 20-80391-CRJ13        Doc 59    Filed 02/02/21 Entered 02/02/21 16:09:13              Desc Main
                                    Document     Page 3 of 3
